DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Taranekar et al (8,552,083). 
Taranekar sets forth ultra-low refractive index curable coatings.  Said coatings have a refractive index of less than 1.40 comprising (1) a curable perfluoropolyether oligomer having selected from oligomers represented by the formulas:  
    PNG
    media_image1.png
    423
    762
    media_image1.png
    Greyscale
; (2) a diluent; (3) a photoinitiator: and (4) an adhesion promoter, wherein the overall composition is free of -CF3 groups—see abstract. 
	Taranekar sets forth non-fluorinated diluents can be chosen from aliphatic or aromatic (meth) acrylate compounds found in column 6, lines 5-19, wherein cycloaliphatic (alicyclic) and aromatic methacrylate compounds are disclosed.  The adhesion promoters can be found in col. 6, lines 20-33.  Taranekar sets forth multi-functional monomers in column 6, lines 43-64.  Said photoinitiator compounds are disclosed in col. 7, lines 30-41.  
	Taranekar explicitly sets forth a coating composition a coating composition comprising 90.37 parts of a mixture of perfluoropolyether modified polyurethane (meth) acrylate oligomers (MD700 and MD40); 1.40 parts methacrylic acid; 2.35 parts of hexandiol dimethacrylate; 1.94 parts of neopentylglycol diacrylate; and 3.95 parts photoinitiator, 2-hydroxy-2-emthyl-1-phenyl propan-1-one.  Said composition has a refractive index of 1.335—see example 1, Table 5.
Said composition comprises an oligomer containing a (meth) acryloyl group and a fluorine atom; a polyfunctional methacrylate not containing a fluorine atom; a compound not containing a fluorine atom and selected from at least one of a hydroxy-functional; alicyclic; or aromatic (meth) acrylate; a (meth) acrylamide and (meth) acrylic acid; a radical initiator, and said polyfunctional (meth) acrylate not containing a fluorine atom is found in an amount of 4.5 parts by weight per 100 parts (A) as found in instant claim 1.   It is deemed, by explicit example, Taranekar anticipates instant claims 1-8.
Regarding claims 9-10:  Taranekar sets froth said composition has good adhesion to multiple substrates and can be used as coating compositions in optical applications, as well as, other applications, such as anti-dust, anti-fogging; anti-graffiti; and bio-medical application—see col. 1, lines 45-67 and col. 7, line 66 – col. 8, line 2.  
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc